UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7844



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEON FITZGERALD BLOUNT, a/k/a John Doe, a/k/a
Pookie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Jr.,
District Judge. (CR-00-137, CA-01-1076-1)


Submitted:   March 26, 2003                 Decided:   April 11, 2003


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Fitzgerald Blount, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Leon Fitzgerald Blount, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).    An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.      See 28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”           28 U.S.C. §

2253(c)(2) (2000); see also Rose v. Lee, 252 F.3d 676, 683 (4th

Cir.), cert. denied, 534 U.S. 941 (2001).        We have independently

reviewed the record and conclude that Blount has not made the

requisite showing. See Miller-El v. Cockrell, 123 S. Ct. 1029, 2003

WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662). Accordingly,

we deny a certificate of appealability, deny Blount’s motion for in

forma pauperis status, and dismiss the appeal.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                    2